 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 1 of 12 PageID: 200



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
MICHAEL A. WILKERSON,          :          Civ. No. 19-16215 (RMB)
                               :
               Petitioner      :
        v.                     :               OPINION
                               :
DAVID ORTIZ,                   :
                               :
               Respondent      :
________________________       :

Bumb, United States District Judge

     Petitioner Michael A. Wilkerson (“Wilkerson”) is a prisoner

confined in the Federal Correctional Institution (“FCI”) in Fort

Dix, New Jersey. (Pet., Dkt. No. 1.) On August 1, 2019, he filed

a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,

asserting that the Bureau of Prisons miscalculated his sentence.

(Pet., Dkt. No. 1.) Respondent filed an answer opposing relief.

(Answer, Dkt. No. 5.) Petitioner filed a reply brief. (Dkt. No.

6.) For the reasons set forth below, the Court will deny the

petition.

I.   BACKGROUND

     A.     The Sentences

     Petitioner seeks credit against his federal sentence for time

in custody between November 1, 2011 and November 14, 2013. (Pet.,

Ground One, Dkt. No. 1.) Petitioner has four sentences relevant to
    Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 2 of 12 PageID: 201



his overall federal sentence calculation, three Pennsylvania state

sentences and his federal sentence in the Eastern District of

Pennsylvania. The first state sentence was imposed in Berks County,

Pennsylvania,      Case   No.   CP-06-CR-0004355-2001.      (Declaration    of

Robin Teters, 1 ¶ 3 (“Teters Decl.”), Dkt No. 5-1; Attach. 1, Dkt.

No. 5-1 at 9.) On September 17, 2002, Petitioner was sentenced to

a 30-months to 14-year term of imprisonment for forgery and theft.

(Id.) He was released on parole on September 26, 2005. (Id. ¶ 3;

Attachment 2, Dkt. No. 5-1 at 24.) He served 3 years and 9 days on

the Berks County sentence from September 17, 2002 through September

26, 2005.

        Petitioner’s second state sentence was imposed in Montgomery

County, Pennsylvania, Case No. CP-46-CR-0006001-2010. (Id., ¶ 4;

Attach. 3, Dkt. No. 5-1 at 27-29.) Petitioner was arrested on

August 13, 2010 and sentenced on October 21, 2011 to a term of 1

½ to 7-years imprisonment for “bad checks.” (Id.) This sentence

was imposed before Petitioner was transferred to federal custody

pursuant to a writ ad prosequendum on November 1, 2011. (Teters

Decl., ¶ 6; Attach. 7, Dkt. No. 5-1 at 89.)

        Wilkerson’s third relevant state court sentence was imposed

in Philadelphia County, Pennsylvania, Case Nos. CP-51-CR-0013985-



1 Robin Teters is a Management Analyst at the Designation and
Sentence Computation Center for the Bureau of Prisons. (Teters
Decl., ¶ 1, Dkt. No. 5-1.)

                                        2
    Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 3 of 12 PageID: 202



2010 and CP-51-CR-0013989-2010). (Teters Decl., ¶ 5; Attach. 4,

Dkt. No. 5-1 at 49.) On September 2, 2010, while in Montgomery

County custody, Wilkerson was charged with several offenses under

two separate dockets. (Id. ¶ 5; Attach. 4 and 5, Dkt. No. 5-1 at

48-85.) In Case No. CP-51-CR-0013989-2010, he was convicted of

terroristic threats at trial in Philadelphia County. (Id., Attach.

5, Dkt. No. 5-1 at 72.) On February 14, 2013, he was sentenced to

a minimum term of imprisonment of 11 ½ months and a maximum of 23

months. (Id.) This sentence was imposed prior to imposition of

Wilkerson’s federal sentence.

        For his federal offenses, on September 28, 2011, Wilkerson

was charged in the Eastern District of Pennsylvania with bank

fraud,     loan   application     fraud,    and   aiding    and   abetting,    for

offenses committed on August 30, 2008. United States v. Wilkerson

et al., No. 2:11-cr-596 (E.D. Pa. Sept. 29, 2011); 2 (see also

Teters Decl., Attach. 10 (listing offense date), Dkt. No. 5-1 at

103.) The U.S. District Court issued a temporary writ to the Warden

of Montgomery County Correctional Facility and the U.S. Marshals

for Wilkerson to appear in federal court for his arraignment on

November 2, 2011. (Id., Attach. 6, Dkt. No. 5-1 at 87.) After he

was found guilty, on October 29, 2013, Wilkerson was sentenced in

the    Eastern    District   of   Pennsylvania     to   a   170-month   term   of




2   Available at www.pacer.gov.
                                        3
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 4 of 12 PageID: 203



imprisonment for bank fraud and aiding and abetting in violation

of 18 U.S.C. § 1344 and 2 and loan application fraud and aiding

and abetting in violation of 18 U.S.C. § 1014. (Teters Decl., ¶ 8,

Dkt. No. 5-1; Attach. 8, Dkt. No. 5-1 at 94.) The Judgment directed

that    all    counts     of    Wilkerson’s    federal      sentence    would    run

concurrently; it is silent on any state sentence. (Id.)

       Wilkerson remained in federal custody from November 1, 2011

until November 14, 2013, when he was returned to Montgomery County.

(Id., ¶ 9; Attach 7, Dkt. No. 5-1 at 90.) On October 15, 2015, the

Pennsylvania         Department   of   Corrections    released     Wilkerson      on

parole and he was returned to federal custody, where he remains at

present. (Id., ¶ 10; Attach. 7, Dkt. No. 5-1 at 91; Attach. 9; Dkt

No. 5-1 at 100.)

       B.     The Sentence Calculation by the BOP

       The BOP commenced Wilkerson’s federal sentence on October 15,

2015, the date he returned to federal custody to begin serving his

sentence. (Teters Decl. ¶ 11; Attach. 10, Dkt. No. 5-1 at 103.)

The BOP found him ineligible for prior custody credit because all

time spent in custody prior to the commencement date of his federal

sentence was credited toward his Pennsylvania state sentences.

(Id., ¶ 11.) Specifically, Pennsylvania credited the time spent in

state custody from October 21, 2011 through November 4, 2011

(commitment credit) against Wilkerson’s Berks County sentence.

(Teter      Decl.,    ¶   11;   Attach.   2,   Dkt.   No.    5-1   at   24.)    Most

                                          4
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 5 of 12 PageID: 204



importantly, Pennsylvania credited the remaining time Wilkerson

spent in federal custody, November 5, 2011 to December 11, 2013,

against his Montgomery County sentence. (Teter Decl., ¶ 11; Attach.

2, Dkt. No. 5-1 at 25 (miscellaneous notes) and Attach. 11, Dkt.

No.   5-1   at   106   (commitment   credit.))   Finally,    Pennsylvania

credited the time Wilkerson spent in Pennsylvania state custody,

December 12, 2013 through October 14, 2015, toward his Montgomery

County sentence. (Id., Attach. 9, Dkt. No. 5-1 at 100 (date of

release); Attach. 11; Dkt. No. 5-1 at 106-7 (reception date,

expiration dates for minimum and maximum.) Wilkerson began serving

his federal sentence on October 15, 2015. (Id., ¶11; Attach. 10,

Dkt. No. 5-1 at 102.)

      B.    The Petition

      Wilkerson seeks credit for time spent in federal custody from

November 1, 2011 through November 14, 2013, the date he was

transferred back to the Pennsylvania Department of Corrections.

(Pet., Ground One, Dkt. No. 1.) In a declaration in support of his

Petition, Wilkerson states:

            Upon my return, the Pennsylvania Department of
            Parole recalculated my term to remove all time
            served in federal custody and cause me to have
            to serve those two years before I could be
            released from the Pennsylvania Department of
            Corrections.

            The time I spent in the Federal Detention
            Center was not credited toward the state
            sentence.


                                     5
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 6 of 12 PageID: 205



           Indeed, I inquired with Case Manager Mathes at
           FCI Fort Dix, whom in front of me contacted
           the Pennsylvania Department of Parole and was
           told that the time spent at the Federal
           Detention Center was not credited toward the
           state sentence.

(Declaration of Michael A. Wilkerson, ¶¶7, 12, 18; Dkt. No. 1-1;

Central Office Remedy Appeal, Dkt. No. 1-4 at 19.)

     C.    The Answer

     Respondent    argues    that    the   BOP    correctly    calculated

Wilkerson’s sentence pursuant to 18 U.S.C. § 3585(a), commencing

the sentence on October 15, 2015, the date Wilkerson was paroled

from the Pennsylvania Department of Corrections into the exclusive

custody of the Bureau of Prisons. (Answer, Dkt. No. 5 at 13.)

Further, Respondent maintains that the BOP accurately determined

that Wilkerson was ineligible for prior custody credit for the

time he spent in federal custody on a writ ad prosequendum,

pursuant to § 3585(b). (Id.) Custody credit for November 4, 2011

to December 11, 2013 was credited toward Wilkerson’s Montgomery

County sentence. (Id. at 13-14.)

     Respondent addressed Wilkerson’s argument, contained in the

administrative remedy request that he submitted to the BOP, where

he   alleged that Pennsylvania had added the time that he spent in

federal custody to lengthen his state sentence. (Answer, citing




                                     6
    Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 7 of 12 PageID: 206



Ex. 2 to Declaration of Corrie Dobovich, Dkt. No. 5-2 at 9). 3

Respondent       explained    that   time    was   not    added   to   Wilkerson’s

Montgomery County sentence; he was given commitment credit for the

time spent on the writ ad prosequendum, and his sentencing date of

October 21, 2011 and controlling maximum date of December 20, 2018

properly reflected his maximum seven year sentence. 4 (Id. at 14.)

        D.      Petitioner’s Reply Brief

        In   his    reply   brief,    Wilkerson    agrees    that      his   maximum

expiration date was not increased on his Montgomery County sentence

based on the time he spent in federal custody on a writ of habeas

corpus ad prosequendum. (Reply, Dkt. No. 6 at 1.) He alleges the

Pennsylvania Parole Board extended the maximum date for the Berks

County sentence from September 16, 2016 to November 8, 2024, adding

two years to his maximum sentence because he was serving the Berks

County sentence when taken into custody by the United States. (Id.)

Wilkerson        submits    that   Respondent      does    not    understand    the

Pennsylvania parole system and the Court should obtain an expert

from      the      Pennsylvania      Department     of     Corrections       and/or


3 Corrie Dobovich is a Legal Assistant with the Federal Bureau of
Prisons, who has access to BOP files maintained in the ordinary
course of business on inmates incarcerated within the Federal
Bureau of Prisons. (Declaration of Corrie Dobovich, ¶1; Dkt. No.
5-2.)

4 Prior custody credit for October 21, 2011 through November 4,
2011 (commitment credit) was credited against Wilkerson’s Berks
County sentence. (Teters Decl., ¶ 11; Attach. 2, Dkt. No. 5-1 at
24.)
                                         7
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 8 of 12 PageID: 207



Pennsylvania Parole Board to explain the situation. (Reply, Dkt.

No. 6 at 2.)

II.   DISCUSSION

      A.    Standard of Law

      Jurisdiction exists under 28 U.S.C. § 2241 for a federal

prisoner to challenge the BOP’s calculation of his sentence. Eiland

v. Warden Fort Dix FCI, 634 F. App'x 87, 89 (3d Cir. 2015) (per

curiam). Respondent acknowledges that Petitioner exhausted his

administrative remedies. (Answer, Dkt. No. 5 at 9.)

      The   BOP    has   exclusive   authority    to   calculate   federal

sentences. United States v. Wilson, 503 U.S. 329, 334-35 (1992).

“Where a defendant faces prosecution by both state and federal

authorities, the ‘primary custody’ doctrine determines where and

how   the   defendant     will   serve   any     resulting   sentence    of

incarceration.” Taccetta v. Fed. Bureau of Prisons, 606 F. App'x

661, 663 (3d Cir. 2015). “[T]he first sovereign to arrest the

defendant is entitled to have the defendant serve that sovereign's

sentence before one imposed by another sovereign. Taccetta, 606 F.

App’x at 663 (citing Bowman v. Wilson, 672 F.2d 1145, 1153 (3d

Cir. 1982)). When a state prisoner is “transferred to federal

custody under a writ ad prosequendum to answer federal charges” he

“is considered ‘on loan’ to federal authorities and remains in

primary custody of the state ‘unless and until the first sovereign

relinquishes jurisdiction.’” Davis v. Sniezek, 403 F. App'x 738,

                                     8
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 9 of 12 PageID: 208



740 (3d Cir. 2010) (quoting Ruggiano v. Reish, 307 F.3d 121, 125

n. 1 (3d Cir.2002), superseded in part on other grounds by U.S.S.G.

§ 5G1.3 App. Note 3(E) (2003)); Taccetta v. Fed. Bureau of Prisons,

606 F. App'x 661, 663 (3d Cir. 2015) (same). “‘Generally, a

sovereign can only relinquish primary jurisdiction in one of four

ways: (1) release on bail; (2) dismissal of charges; (3) parole;

or (4) expiration of sentence.’” Davis, 403 F. App’x at 740

(quoting United States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005)).

     Calculation of federal sentences is governed by 18 U.S.C. §

3585. A sentence “commences on the date the defendant is received

in custody awaiting transportation to, or arrived voluntarily to

commence service of sentence at, the official detention facility

at which the sentence is to be served.”        § 3585(a). Prior custody

credit is governed by § 3585(b), which provides:

           A defendant shall be given credit toward the
           service of a term of imprisonment for any time
           he has spent in official detention prior to
           the date the sentence commences—

                (1) as a result of the offense for which
                the sentence was imposed; or

                (2) as a result of any other charge for
                which the defendant was arrested after
                the commission of the offense for which
                the sentence was imposed;

           that has not been credited against another
           sentence.

Section 3585(b) prohibits double crediting against a state and

federal sentence. Blood v. Bledsoe, 648 F.3d 203, 209 (3d Cir.

                                     9
 Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 10 of 12 PageID: 209




2011).

     B.     Analysis

     The records establish that the time Petitioner spent in

federal    custody   pursuant      to   a    writ   ad   prosequendum,       between

November 1, 2011 and December 11, 2013, was credited against

Petitioner’s state sentences; to wit, November 1 through November

4, 2011 (commitment credit) was credited against Wilkerson’s Berks

County sentence (Teter Decl., ¶ 11; Attach. 2, Dkt. No. 5-1 at

24); and November 5, 2011 to December 11, 2013 was credited against

his Montgomery County sentence. (Id., Attach. 11, Dkt. No. 5-1 at

106 (commitment credit)).

     In Petitioner’s reply brief, he asserts that the Pennsylvania

Parole    Board   extended   the    maximum     date     for   the   Berks   County

sentence from September 16, 2016 to November 8, 2024, because he

was serving the Berks County sentence when he was taken into

custody by the United States on a writ of habeas corpus ad

prosequendum. (Id.) The records do not support this assertion.

     Wilkerson was sentenced in Berks County, Pennsylvania on

September 17, 2002 and released on parole on September 26, 2005.

(Teters Decl., Attach. 2, Dkt. No. 5-1 at 24-25.) Because his

original maximum sentence was fourteen years, his maximum release

date before parole was September 17, 2016. (Id.) After Petitioner

violated parole, his maximum sentence was recalculated to reflect


                                        10
    Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 11 of 12 PageID: 210



the amount of time remaining to be served on his maximum sentence

of fourteen years. (Teters Decl., Attach. 2, Dkt. No. 5-1 at 24-

25.) The      time   between   his   original   maximum   sentence    date   of

September 17, 2016 and his parole date of September 26, 2005 was

deducted from his 14-year maximum sentence, leaving 4009 days or

10 years, 11 months and 22 days remaining to be served. (Id.) Then,

backtime credit of 25 days 5 was deducted from the 4009 days

remaining on his maximum sentence, resulting in 3984 days of

backtime owed by Wilkerson. (Id.) He was returned to custody to

serve his Berks County sentence on December 12, 2013, and the 3984

days of backtime he owed on his original maximum sentence was added

to this date to get the maximum date of November 8, 2024. No

additional time was added for the time he spent on the writ ad

prosequendum to obtain his recomputed maximum date.

        Wilkerson was released on parole from his Montgomery County

sentence on October 15, 2015 but he remains subject to reparole

until November 8, 2024 on his Berks County sentence. (Teters Decl.,

¶ 10; Attach. 9, Dkt. No. 5-1 at 100.) The records indicate

Wilkerson’s maximum release date of November 8, 2024, on his Berks

County sentence, reflects the amount of time remaining to be served




5Pennsylvania credited the time spent in state custody from August
2, 2010 through August 13, 2011 (backtime credit), and then from
October 21, 2011 through November 4, 2011 (commitment credit)
against Wilkerson’s Berks County sentence. (Teters Decl., ¶ 11;
Attach. 2, Dkt. No. 5-1 at 24.)
                                        11
Case 1:19-cv-16215-RMB Document 7 Filed 09/29/20 Page 12 of 12 PageID: 211



on    his   maximum   14-year    sentence   after   he   violated   parole.

Wilkerson’s contention that the New Jersey Parole Board lengthened

his Berks County maximum sentence to account for time he spent in

federal custody pursuant to a writ ad prosequendum is unavailing.

IV.   CONCLUSION

      For the reasons set forth above, the Court will deny the

petition for writ of habeas corpus under 28 U.S.C. § 2241.



An appropriate Order follows.



Dated:      September 29, 2020


                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                     12
